Matter of Rodriguez v Berkowitz (2022 NY Slip Op 06705)





Matter of Rodriguez v Berkowitz


2022 NY Slip Op 06705


Decided on November 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOSEPH A. ZAYAS
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2022-03072	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Juan Rodriguez, petitioner,
vMeryl Berkowitz, etc., respondent. Juan Rodriguez, Moravia, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Amy Luo of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Meryl Berkowitz, an Acting Justice of the Supreme Court, Nassau County, to determine the petitioner's motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered November 16, 2016, in an action entitled People v Rodriguez , commenced in that court under Indictment No. 1902/15. Motion by the respondent to dismiss the proceeding, inter alia, as academic.
ORDERED that the motion to dismiss the proceeding is granted; and it is further,
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
On April 8, 2022, the respondent issued an order determining the petitioner's motion pursuant to CPL 440.10 to vacate the judgment. Accordingly, this proceeding has been rendered academic.
DILLON, J.P., ZAYAS, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court